           Case 2:16-cv-00287-cr Document 306 Filed 08/24/20 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF VERMONT

 GARRETT SITTS, et al.,

                         PLAINTIFFS,
                                                     Civil Action No. 2:16-cv-00287-cr
          v.

 DAIRY FARMERS OF AMERICA, INC.,
 and DAIRY MARKETING SERVICES,
 LLC,

                         DEFENDANTS.


     PLAINTIFFS’ SUBMISSION REGARDING REVISED JURY INSTRUCTIONS

       At the August 10, 2020 hearing, the Court directed Plaintiffs to revise certain jury

instructions as discussed during the initial charge conference. On August 19, 2020, the Court

circulated several additional instructions that the Court drafted and/or revised.

       Pursuant to the Court’s directive, Plaintiffs submit these revised instructions, which

include: (1) the sections/revisions tasked to Plaintiffs (with legal citations in footnotes); and (2)

the supplemental instructions circulated by the Court (with Plaintiffs’ proposed changes in

footnotes). Specifically, a clean version of these revised instructions is attached as Exhibit A,

and a compare version showing the changes between this version and the one circulated by the

Court on August 10, 2020 is attached as Exhibit B.

       Finally, during the August 10, 2020 hearing, the Court heard argument concerning certain

statute of limitations instructions. One issue that was addressed was Defendants’ argument that

the statute of limitations precluded Plaintiffs from recovering damages for any time period prior

to October 2005. In response, Plaintiffs argued that the statute of limitations might be tolled

under the continuing violation doctrine and/or equitable tolling. Plaintiffs further stated that - -
          Case 2:16-cv-00287-cr Document 306 Filed 08/24/20 Page 2 of 3




practically speaking - - this was a narrow dispute because the only arguable pre-limitations

period at issue were the months of January 2005 through September 2005. Specifically, the

USDA provided Plaintiffs with certified milk weights on an annual (not monthly) basis for the

years 2005 through 2017. Plaintiffs stated, however, that they would try to obtain certified milk

weights from the USDA for the months of October through December 2005 to moot the issue.

The Court encouraged Plaintiffs to take this approach:

       THE COURT: All right. Here is what I am recommending that plaintiff do. If the
       defendants are going to stand on the October 5th -- October 8th, 2005, date, which
       they’re entitled to do, certainly, you should make sure you have a way of
       segregating January to September of that month [sic] so that we are not hearing
       about prelimitations damages. I will await the proof at trial and make sure that this
       instruction jives with the verdict form so that there is no confusion as to what acts
       caused damages for which the plaintiffs may recover and what activities are prior
       to the limitations period and are allowed to be presented to the jury to show the lay
       of the land, so to speak, and that’s the term I used, at the time the conspiracy is
       alleged to have operated. So we’ll see if we can find a happy balance between those
       two.

See August 10, 2020 Charge Conference Transcript at 216.

       Plaintiffs contacted the USDA who agreed to provide certified milk weights for the

months of October 2005 through December 2005.1 With these monthly milk weights, Plaintiffs

can limit their damages to the pre-limitations period, thereby, obviating the need to raise either

the continuing violation or equitable tolling doctrines.




1
  Plaintiffs expect to receive these certified monthly milk weights from the USDA sometime in
the next few weeks.


                                                 2
          Case 2:16-cv-00287-cr Document 306 Filed 08/24/20 Page 3 of 3




                                                  Respectfully Submitted,

                                                  PLAINTIFFS,

                                                  By their attorneys,

                                                  /s/ Dana A. Zakarian
                                                  Joel G. Beckman
                                                  Dana A. Zakarian
                                                  Michael G. Paris
                                                  Elizabeth A. Reidy
                                                  NYSTROM BECKMAN & PARIS LLP
                                                  One Marina Park Drive, 15th Fl.
                                                  Boston, Massachusetts 02210
                                                  (617) 778-9100
                                                  jbeckman@nbparis.com
                                                  dzakarian@nbparis.com
                                                  mparis@nbparis.com
                                                  ereidy@nbparis.com
 Dated: August 24, 2020                           Admitted Pro Hac Vice

                                                  Gary L. Franklin, Esq.
                                                  PRIMMER PIPER EGGLESTON & CRAMER PC
                                                  150 South Champlain Street
                                                  P.O. Box 1489
                                                  Burlington, VT 05402-1489
                                                  (802) 864-0880
                                                  gfranklin@primmer.com

                                 CERTIFICATE OF SERVICE

        I, Dana A. Zakarian, hereby certify that this document filed through the ECF system will
be sent electronically to the registered participants as identified on the Notice of Electronic Filing
(NEF) and paper copies will be sent to those indicated as non-registered participants on this 24th
day of August 2020.
                                                /s/ Dana A. Zakarian




                                                  3
